PER CURIAM.
This action is brought to recover the value of certain goods sold and delivered to the defendant. The answer, although denying all material allegations of the complaint, in addition sets up as a separate defense, which was not availed of at the trial, that all purchases made by the defendant were made on sample, and that the deliveries made by the plaintiff were not according to sample. The proof of the ordering and delivery of the goods seems ample, as does the proof tending to show that the purchases were within the authority of one placed, as Oscar Wiessner was shown to have been, in charge of the defendant’s business, and it is admitted that he was president of the defendant corporation, which fact also appears from the answer. Part payment on the account by the defendant appears to have been sufficiently proved, as well as demand for the balance claimed, and a witness, concededly an expert, testified as to the only other material fact, namely, the value of the goods delivered. We find no reason for disturbing the conclusion reached by the trial court. Judgment affirmed, with costs.